Exhibit 10.1

EMPLOYMENT AGREEMENT

This Employment Agreement (“Agreement”) is between Clear Channel Outdoor
Holdings, Inc. (“CCOH” or “Company”) and Ronald Cooper (“Employee”).

1. TERM OF EMPLOYMENT

This Agreement commences December 15, 2009 (“Effective Date”) and shall continue
until terminated by either party in accordance with Section 8 of this Agreement
(the “Employment Period”).

2. TITLE AND EXCLUSIVE SERVICES

(a) Title and Duties. Employee’s title is Chief Executive Officer – Clear
Channel Outdoor, Inc. - Americas, and he will perform job duties that are usual
and customary for this position. Employee will report to the Chief Executive
Officer of the Company (the “CEO”) and shall perform such duties on behalf of
the Company as may be assigned by the CEO from time to time. Employee
acknowledges receipt of the Company’s Code of Business Conduct and Ethics and
will review and abide by its terms.

(b) Exclusive Services. Employee shall not be employed or render services
elsewhere during the Employment Period; provided that with advance notice to the
CEO, Employee may participate in educational, welfare, social, religious and
civic organizations and any other activities approved by the CEO, so long as
such activities do not materially and adversely interfere or conflict with
Employee’s performance of his obligations hereunder or conflict in any material
way with the business of the Company. The Company agrees that Employee is and
may remain a member of the Board of Directors of CSG Systems, Inc.

3. COMPENSATION AND BENEFITS

(a) Base Salary. Employee shall be paid an annual salary of Seven Hundred
Seventy-Five Thousand Dollars ($775,000.00) (Base Salary”) and is eligible for
annual salary increases commensurate with Company policy.

(b) Vacation. Employee is eligible for vacation days as set forth in the
Employee Guide, which will not be less than 20 days paid vacation per year.

(c) Annual Bonus. Eligibility for an Annual Bonus is based on financial and
performance criteria established by Company and approved in the annual budget,
and will be paid no later than March 15 each calendar year following the year in
which the Annual Bonus was earned. For calendar year 2010 and each calendar year
thereafter during the Employment Period, Employee’s target bonus (the “Target
Bonus”) shall be no less than One Million Dollars ($1,000,000.00), subject to
bonus criteria of 70% Company financial performance-based and 30% MBO-based. The
MBOs for the 2010 calendar year are to be mutually agreed upon with the CEO no
later than March 10, 2010. The Company agrees that no other similarly situated
executive domestic employees of the Company and its domestic affiliates shall be
provided a bonus plan in any year that is on more favorable terms than
Employee’s bonus plan. The payment of any Annual Bonus shall be subject to
Section 19 and shall be within the Short-Term



--------------------------------------------------------------------------------

Deferral period under Section 409A (as defined in Section 19) and applicable
regulations and net of any applicable withholding tax or other deductions
required by law or Company benefit plans.

(d) Benefit Plans. Employee may participate in employee welfare benefit plans in
which other similarly situated employees of the Company and its affiliated
companies may participate, on the same terms as may be applicable to such
similarly situated employees, as such welfare benefit plans are stated in the
Employee Guide. Additionally, Employee shall be eligible for any other benefits,
including fringe benefits, severance benefits in excess of those described in
Section 9 of this Agreement, and any other benefits that do not constitute a
welfare benefit plan, on the same or better terms as any other similarly
situated employees of the Company and its affiliated companies may receive.
Employee acknowledges receipt of the Employee Guide available on the
intercompany website and will review and abide by its terms.

(e) Expenses.

(i) Subject to Section 18 and required withholding, Company will reimburse
Employee for travel and entertainment related expenses, consistent with past
practices pursuant to Company policy.

(ii) The Company agrees to reimburse Employee for all reasonable expenses
associated with Employee’s commute from the Denver metropolitan area to the
Phoenix metropolitan area (or any other location to which the Company’s
headquarters is relocated) and housing expenses for Phoenix (or such other
location) until no later than August 2012. Employee agrees to relocate from the
Denver metropolitan area to the location of the Company’s headquarters during or
prior to August 2012 and that his failure to so relocate by such date will
constitute a voluntary termination by Employee without Good Cause pursuant to
Section 8(e). Upon Employee’s relocation as contemplated pursuant to this
paragraph, the Company will pay relocation costs associated with such relocation
in accordance with the applicable Company relocation policies.

(f) Equity Compensation. As additional consideration for entering into this
Agreement, Employee shall be granted equity compensation as follows:

 

  a. Company Equity. Provided Employee remains employed by the Company on the
applicable dates set forth below, Employee shall be granted (i) 150,000
restricted stock units (“RSUs”) and (ii) an aggregate of 500,000 incentive stock
options and non-qualified stock options (with such options being allocated such
that Employee receives the maximum amount of incentive stock options for which
he may qualify under the Internal Revenue Code of 1986, as amended (“Code”)),
each with respect to the common stock of the Company as follows:

 

  i.

On the Effective Date, Employee shall be granted 150,000 RSUs (“Company RSUs”)
and 300,000 stock options (with such options allocated such that Employee
receives the maximum amount of incentive stock options for which he may qualify
under the Code, the “Initial Company Options”) with an exercise price equal to
fair market value as of the date of grant. Such Company RSUs and Initial Company
Options shall vest in 25% increments on each of the first four anniversaries of
the



--------------------------------------------------------------------------------

 

grant date and shall be granted pursuant to, and subject to the terms and
conditions of, the Company’s 2005 Stock Incentive Plan (except as specifically
provided in this Section 3(f)).

 

  ii. On each of the first, second and third anniversaries of the Effective
Date, Employee shall be granted an aggregate of 66,667 incentive stock options
and non-qualified stock options (“Additional Company Options”, and together with
the Initial Company Options, the “Company Options”) (with such Additional
Company Options being allocated such that Employee receives the maximum amount
of incentive stock options for which he may qualify under the Code) with an
exercise price equal to fair market value on the date of grant. Such Additional
Company Options shall vest in 25% increments on each of the first four
anniversaries of the grant date and shall be granted pursuant to, and subject to
the terms and conditions of, the Company’s 2005 Stock Incentive Plan (except as
specifically provided in this Section 3(f)).

 

  b. CCMH Equity. On the Effective Date, Employee shall be granted 165,000 stock
options with respect to the common stock of CC Media Holdings, Inc. (“CCMH”) at
an exercise price equal to $36 per share (with such options allocated such that
Employee receives the maximum amount of incentive stock options for which he may
qualify under the Code, the “CCMH Options”), which option grant has been
approved by the board of directors of CCMH. Such CCMH Options shall vest in 25%
increments on each of the first four anniversaries of the grant date and shall
be granted pursuant to, and subject to the terms and conditions of, the Clear
Channel 2008 Executive Incentive Plan (except as specifically provided in this
Section 3(f)).

 

  c. Acceleration of Vesting on Certain Events. In the event of (i) a Change of
Control of the Company (as defined for purposes of the Company’s 2005 Stock
Incentive Plan), all unvested Company Options and unvested Company RSUs then
issued and outstanding would vest and become fully exercisable, (ii) a Change of
Control of CCMH (as defined in the Clear Channel 2008 Executive Incentive Plan),
all unvested CCMH Options then issued and outstanding would vest and become
fully exercisable, or (iii) Employee’s termination by the Company without Cause
pursuant to Section 8(c) or termination by the Employee for Good Cause pursuant
to Section 8(d), (x) all unvested Company RSUs issued and outstanding as of the
termination date would become fully vested and (y) if such termination is after
August 31 of a calendar year, a pro-rata portion of the unvested Company Options
that would have vested prior to the December 31 of the year of termination in
accordance with the vesting schedule described within this Section 3(f) shall
become vested and fully exercisable during the 90 day period following
Employee’s termination of employment (with such pro-rata portion determined by
multiplying the number of Company Options that would have vested prior to such
December 31 by a fraction, the numerator of which is equal to the number of days
elapsed during the calendar year that includes Employee’s date of termination
and the denominator of which is 365).



--------------------------------------------------------------------------------

4. NONDISCLOSURE OF CONFIDENTIAL INFORMATION. During the course of the
Employee’s employment with the Company, the Company will provide the Employee
with access to certain confidential information, trade secrets, and other
matters which are of a confidential or proprietary nature, including but not
limited to the Company’s customer lists, pricing information, production and
cost data, compensation and fee information, strategic business plans, budgets,
financial statements, and other information the Company treats as confidential
or proprietary (collectively the “Confidential Information”). The Company
provides on an ongoing basis such Confidential Information as the Company deems
necessary or desirable to aid the Employee in the performance of his duties. The
Employee understands and acknowledges that such Confidential Information is
confidential and proprietary, and agrees not to use or disclose such
Confidential Information to anyone outside the Company except to the extent that
(i) the Employee deems such disclosure or use reasonably necessary or
appropriate in connection with performing his duties on behalf of the Company;
(ii) the Employee is required by order of a court of competent jurisdiction (by
subpoena or similar process) to disclose or discuss any Confidential
Information, provided that in such case, the Employee shall promptly inform the
Company of such event, shall cooperate with the Company in attempting to obtain
a protective order or to otherwise restrict such disclosure, and shall only
disclose Confidential Information to the minimum extent necessary to comply with
any such court order. Confidential Information shall no longer be deemed
confidential or proprietary at such time as it becomes generally known to and
available for use in the industries in which the Company does business, other
than as a result of any action or inaction by the Employee. The Employee further
agrees that he will not during employment and/or at any time thereafter use such
Confidential Information in competing, directly or indirectly, with the Company.
At such time as the Employee shall cease to be employed by the Company, he will
immediately turn over to the Company all Confidential Information, including
papers, documents, writings, electronically stored information, other property,
and all copies of them, provided to or created by him during the course of his
employment with the Company. This nondisclosure covenant is binding on the
Employee, as well as his heirs, successors, and legal representatives, and will
survive the termination of this Agreement for any reason.

5. NONHIRE OF COMPANY EMPLOYEES. To further preserve the rights of the Company
pursuant to the nondisclosure covenant discussed above, and for the
consideration promised by the Company under this Agreement, during the term of
the Employee’s employment with the Company and for a period of eighteen
(18) months thereafter, regardless of the reason for termination of employment,
the Employee will not, directly or indirectly, (i) hire any current or
prospective employee of the Company, or any subsidiary or affiliate of the
Company (including, without limitation, any current or prospective employee of
the Company within the 6-month period preceding the Employee’s last day of
employment with the Company or within the 18-month period of this covenant) who
worked, works, or has been offered employment by the Company and with respect to
whom Employee had any role, direct or indirect, in recruiting on behalf of the
Company or who was, or would have been, a direct report of Employee in his
position at the Company; (ii) solicit or encourage any such employee to
terminate their employment with the Company, or any subsidiary or affiliate of
the Company; or (iii) solicit or encourage any such employee to accept
employment with any business, operation, corporation, partnership, association,
agency, or other person or entity with which the Employee may be associated.



--------------------------------------------------------------------------------

6. NON-INTERFERENCE. To further preserve the rights of the Company pursuant to
the nondisclosure covenant discussed above, and for the consideration promised
by the Company under this Agreement, during the term of the Employee’s
employment with the Company and for a period of eighteen (18) months thereafter,
regardless of the reason for termination of employment, the Employee will not,
directly or indirectly, for the benefit of any Competing Business (determined,
for purposes of this paragraph, without respect to any geographic limitations on
scope that might otherwise apply to such definition for other purposes within
this Agreement), call upon, compete for, solicit, divert, or take away, or
attempt to divert or take away current or prospective customers (including,
without limitation, any customer with whom the Company, or any subsidiary or
affiliate of the Company, (i) has an existing agreement or business
relationship; (ii) has had an agreement or business relationship within the
six-month period preceding the Employee’s last day of employment with the
Company; or (iii) has included as a prospect in its applicable pipeline) of the
Company, or any subsidiary or affiliate of the Company.

7. NON-COMPETITION. To further preserve the rights of the Company pursuant to
the nondisclosure covenant discussed above, and for the consideration promised
by the Company under this Agreement, during the Employee’s employment with the
Company and for a period of eighteen (18) months thereafter (such eighteen
(18) month period, the “Non-Compete Period”), regardless of the reason for
termination of employment, the Employee will not, directly or indirectly, as an
owner, director, principal, agent, officer, employee, partner, consultant,
servant, or otherwise, carry on, operate, manage, control, or become involved in
any manner with any business, operation, corporation, partnership, association,
agency, or other person or entity which is in the same business as the Company
in any location in which the Company, or any subsidiary or affiliate of the
Company, operates or has plans or has projected to operate during the Employee’s
employment with the Company, including any area within a 50-mile radius of any
such location (a “Competing Business”). The foregoing shall not prohibit the
Employee from owning up to 5.0% of the outstanding stock of any publicly held
company. Notwithstanding the foregoing, after the Employee’s employment with the
Company has terminated, upon receiving written permission by the Board, the
Employee shall be permitted to engage in such competing activities that would
otherwise be prohibited by this covenant if such activities are determined in
the sole discretion of the Board in good faith to be immaterial to the
operations of the Company, or any subsidiary or affiliate of the Company, in the
location in question.

The Company and the Employee agree that the restrictions contained in this
noncompetition covenant are reasonable in scope and duration and are necessary
to protect the Company’s business interests and Confidential Information. If any
provision of this noncompetition covenant as applied to any party or to any
circumstance is adjudged by a court or arbitrator to be invalid or
unenforceable, the same will in no way affect any other circumstance or the
validity or enforceability of this Agreement. If any such provision, or any part
thereof, is held to be unenforceable because of the scope, duration, or
geographic area covered thereby, the parties agree that the court or arbitrator
making such determination shall have the power to reduce the scope and/or
duration and/or geographic area of such provision, and/or to delete specific
words or phrases, and in its reduced form, such provision shall then be
enforceable and shall be enforced. The parties agree and acknowledge that the
breach of this noncompetition covenant may cause irreparable damage to the
Company, and upon breach of any provision of this noncompetition covenant, the
Company shall be entitled to injunctive relief, specific



--------------------------------------------------------------------------------

performance, or other equitable relief; provided, however, that this shall in no
way limit any other remedies which the Company may have (including, without
limitation, the right to seek monetary damages).

Should the Employee violate the provisions of this noncompetition covenant, then
in addition to all other rights and remedies available to the Company at law or
in equity, the duration of this covenant shall automatically be extended for the
period of time from which the Employee began such violation until he permanently
ceases such violation.

8. TERMINATION

Employment may be terminated by mutual agreement or:

(a) Death. The date of Employee’s death shall be the termination date.

(b) Disability. Company may terminate employment if Employee is unable to
perform the essential functions of his full-time position for more than 180
consecutive days in any 12 month period, subject to applicable law.

(c) Termination By Company. Company may terminate employment with or without
Cause. “Cause” means Employee’s:

(i) willful misappropriation of or material misrepresentation regarding property
of Company that causes material and demonstrable injury to the Company, whether
monetary or otherwise, but not including customary and de minimis use of Company
property for personal purposes, as determined in discretion of Company;

(ii) willful and unreasonable refusal to follow lawful directives of the CEO;

(iii) felony conviction, plea of nolo contendere for a felony, or other criminal
conduct that has or would result in material and demonstrable injury, whether
monetary or otherwise, to Company’s reputation, including conviction of fraud,
theft, embezzlement, or a crime involving moral turpitude;

(iv) material breach of this Agreement; or

(v) significant violation of Company’s written employment and management
policies that causes material and demonstrable injury, whether monetary or
otherwise, to the Company, including without limitation, violation of sexual or
other harassment policies.

If Company elects to terminate for Cause under (c)(i), (ii), (iv) or (v),
Employee shall have thirty (30) days to cure after written notice, except where
such cause, by its nature, is not curable or the termination is based upon a
recurrence of an act previously cured by Employee.

(d) Termination By Employee For Good Cause. Employee may terminate his
employment at any time for “Good Cause,” which is: (i) Company’s failure to
comply with a material term of this Agreement after written notice by Employee
specifying the alleged failure; and Company’s failure to cure within thirty
(30) days after such notice; or (ii) a substantial and



--------------------------------------------------------------------------------

unusual increase in responsibilities and authority without an offer of
additional reasonable compensation as determined by Company in light of
compensation for similarly situated employees; or (iii) a substantial and
unusual reduction in responsibilities or authority. If Employee elects to
terminate his employment for “Good Cause,” Employee must provide Company written
notice within thirty (30) days after Employee’s knowledge of the specific acts
or events which give rise to “Good Cause” (or, if earlier, the date Employee
reasonably should have known of such specific acts or events), after which
Company shall have thirty (30) days to cure. If Company has not cured and
Employee elects to terminate his employment, he must do so within ten (10) days
after the end of the cure period.

(e) Termination By Employee Without Good Cause. Employee may terminate his
employment at any time without “Good Cause” with ninety (90) days advance
written notice to the CEO (which termination of employment with such advance
written notice shall not constitute a breach of this Agreement by Employee), in
which case the Company may terminate Employee’s employment immediately upon or
anytime after receipt of such notice, which termination shall not be a
termination by the Company without Cause, and pay Employee any Base Salary
remaining with respect to such ninety (90) day advance notice period if Employee
signs a Severance Agreement and General Release of claims in a form satisfactory
to Company.

9. COMPENSATION UPON TERMINATION

(a) Death. Upon termination of employment pursuant to Section 8(a), the Company
shall pay to Employee’s designee or, if no person is designated, to Employee’s
estate, (i) Employee’s unpaid Base Salary, if any, less applicable payroll,
taxes and other deductions, that was earned through the termination date but not
otherwise previously paid, which shall be paid within 30 days of the date of
Employee’s termination of employment (“Accrued Base Salary”), (ii) the Annual
Bonus, if any, that Employee earned with respect to the calendar year prior to
the calendar year that includes the termination date (to the extent not paid as
of the date of termination) shall be paid at the time such Annual Bonus is
payable in accordance with Section 3(c), less applicable payroll, taxes and
other deductions (the “Unpaid Prior Year Bonus”), (iii) a pro-rata portion of
the Annual Bonus for the calendar year that includes the termination date (which
proration shall be determined by the Company and payable only as follows: If
Employee’s termination date is between September 1st and December 31st, Employee
will receive a pro-rata portion of the Annual Bonus calculated based upon
performance as of the termination date as related to overall performance at the
end of the calendar year for which pro-rata portion of the Annual Bonus Employee
shall be eligible only if a bonus would have been earned by the end of the
calendar year and the calculation and payment of the pro-rata bonus, if any,
will be pursuant to the plan in effect during the calendar year that includes
the date of termination), less applicable payroll, taxes and other deductions
(the “Pro-Rata Bonus”) and (iv) any payments required under applicable employee
benefit plans. The Company shall have no further obligation to Employee upon
such termination under this Agreement.

(b) Disability. Upon termination of employment pursuant to Section 8(b), the
Company shall pay any Accrued Base Salary and any payments required under
applicable employee benefit plans. In addition, if Employee signs and delivers a
Severance Agreement and General Release of claims in a form satisfactory to the
Company (the “Release”) and such Release is no longer subject to revocation, if
applicable, on the date that is sixty (60) days after the date of Employee’s
termination of employment (the “Payment Date”), then the Company shall pay to
Employee on the Payment Date, if payable, any (i) Unpaid Prior Year Bonus and/or
(ii) any Pro-Rata Bonus.



--------------------------------------------------------------------------------

(c) Termination By Company For Cause: Upon termination of employment by the
Company for Cause pursuant to Section 8(c), the Company shall pay to Employee
any Accrued Base Salary and any payments required under applicable employee
benefit plans. The Company shall have no further obligation to Employee upon
such termination under this Agreement.

(d) Termination By Company Without Cause or By Employee With Good Cause. Upon
termination of employment by the Company without Cause pursuant to Section 8(c)
and not by reason of disability (within the meaning of Section 8(b)), or upon
termination of employment by Employee for Good Cause pursuant to Section 8(d),
the Company will pay to Employee any Accrued Base Salary and any payments
required under applicable employee benefit plans, and, to the extent provided
within Section 3(f)(c) above, certain of the unvested Company RSUs, Company
Options and CCMH Options may fully vest and become exercisable. In addition, if
Employee signs and delivers the Release to the Company after the date of
Employee’s termination of employment and such Release is no longer subject to
revocation, if applicable, on the Payment Date, then the Company shall pay to
Employee a single lump sum on the Payment Date equal to (less applicable
payroll, taxes and other deductions), (i) one and one-half (1.5) times the sum
of (x) Employee’s annual rate of Base Salary on the date of termination plus
(y) the Target Bonus with respect to the calendar year that includes the date of
termination (the “Severance Payment”), plus, if payable, any (ii) Unpaid Prior
Year Bonus and/or (iii) Pro-Rata Bonus. The Company shall have no further
obligation to Employee upon such termination under this Agreement.

Notwithstanding the foregoing, if Employee violates Section 7 of this Agreement
during the Non-Compete Period, then Employee shall forfeit any right to the
pro-rata portion of the Severance Payment equal to the product of (x) the number
of full months remaining in the Non-Compete Period after the date such breach
occurs divided by eighteen (18) multiplied by (y) the Severance Payment, and
Employee shall reimburse such forfeited pro-rata portion of the Severance
Payment to the Company within thirty (30) days of notice of such violation from
the Company. The foregoing shall not affect Company’s right to enforce the
Non-Compete pursuant to Section 7.

(e) Termination By Employee Without Good Cause: Upon termination of employment
by Employee without Good Cause pursuant to Section 8(e), the Company shall pay
any Accrued Base Salary and any payments required under applicable employee
benefit plans. In addition, if Employee signs and delivers the Release after the
date of Employee’s termination of employment and such Release is no longer
subject to revocation, if applicable, on the Payment Date, then the Company
shall pay to Employee on the Payment Date, if payable, any Unpaid Prior Year
Bonus. If the Company terminates Employee’s employment immediately upon or after
receipt of Employee’s notice of termination (such termination by the Company
shall not be deemed a termination by the Company without Cause), the Company
shall also pay any pro-rata Base Salary for the remaining portion of the ninety
(90) day notice advance period as described in Section 8(e) if Employee signs
and delivers the Release after the date of Employee’s termination of employment
and such Release is no longer subject to revocation, if applicable, on the
Payment Date (and pro-rata Base Salary that would otherwise be paid sooner shall
be paid on



--------------------------------------------------------------------------------

the earlier of the date such Release becomes irrevocable or the Payment Date).
The Company shall have no further obligation to Employee upon such termination
under this Agreement.

(f) Nonqualified Deferred Compensation. To the extent that the payment of any
amount under this Section 9 constitutes “nonqualified deferred compensation” for
purposes of Code Section 409A (as defined in Section 19), any such payment
scheduled to occur during the first sixty (60) days following the termination of
employment shall not be paid until the sixtieth (60th) day following such
termination and shall include payment of any amount that was otherwise scheduled
to be paid prior thereto. In addition, if the Employee is deemed on the date of
termination to be a “specified employee” within the meaning of Code
Section 409A(a)(2)(B), any amounts to which Employee is entitled under this
Section 9 that constitute “non-qualified deferred compensation” under Code
Section 409A and would otherwise be payable prior to the earlier of (i) the
6-month anniversary of the Employee’s date of termination and (ii) the date of
the Employee’s death (the “Delay Period”) shall instead be paid in a lump sum
immediately upon (and not before) the expiration of the Delay Period to the
extent required under Code Section 409A.

10. OWNERSHIP OF MATERIALS

Employee agrees that all inventions, improvements, discoveries, designs,
technology, and works of authorship (including but not limited to computer
software) made, created, conceived, or reduced to practice by Employee, whether
alone or in cooperation with others, during employment, together with all
patent, trademark, copyright, trade secret, and other intellectual property
rights related to any of the foregoing throughout the world, are among other
things works made for hire and belong exclusively to the Company, and Employee
hereby assigns all such rights to the Company. Employee agrees to execute any
documents, testify in any legal proceedings, and do all things necessary or
desirable to secure Company’s rights to the foregoing, including without
limitation executing inventors’ declarations and assignment forms.

11. LIMITATION ON BENEFITS

Notwithstanding anything to the contrary contained in this Agreement, to the
extent that any of the payments and benefits provided for under this Agreement
or any other agreement or arrangement between the Company and Employee
(collectively, the “Payments”) (i) constitute a “parachute payment” within the
meaning of Section 280G of the Internal Revenue Code of 1986, as amended (the
“Code”) and (ii) but for this Section 8(g), would be subject to the excise tax
imposed by Section 4999 of the Code, then the Payments shall be payable either
(i) in full or (ii) as to such lesser amount which would result in no portion of
such Payments being subject to excise tax under Section 4999 of the Code
(determined in accordance with the reduction of payments and benefits paragraph
set forth below); whichever of the foregoing amounts, taking into account the
applicable federal, state and local income taxes and the excise tax imposed by
Section 4999, results in Employee’s receipt on an after-tax basis, of the
greatest amount of benefits under this Agreement, notwithstanding that all or
some portion of such benefits may be taxable under Section 4999 of the Code.
Unless Employee and the Company otherwise agree in writing, any determination
required under this Section shall be made in writing by the Company’s
independent public accountants (the “Accountants”), whose determination shall be
conclusive and binding upon Employee and the Company for all purposes. For
purposes of making the calculations required by this Section, the Accountants
may make reasonable



--------------------------------------------------------------------------------

assumptions and approximations concerning applicable taxes and may rely in
reasonable, good faith interpretations concerning the application of
Section 280G and 4999 of the Code. The Company and Employee shall furnish to the
Accountants such information and documents as the Accountants may reasonably
request in order to make a determination under this Section. If any Payments
would be reduced pursuant to the immediately preceding sentence but would not be
so reduced if the stockholder approval requirements of section 280G(b)(5) of the
Code are satisfied, the Company shall use its reasonable best efforts to cause
such payments to be submitted for such approval prior to the event giving rise
to such payments.

The reduction of payments and benefits hereunder, if applicable, shall be made
by reducing, first, payments or benefits to be paid in cash hereunder in the
order in which such payment or benefit would be paid or provided (beginning with
such payment or benefit that would be made last in time and continuing, to the
extent necessary, through to such payment or benefit that would be made first in
time) and, then, reducing any benefit to be provided in-kind hereunder in a
similar order.

12. PARTIES BENEFITED; ASSIGNMENTS

This Agreement shall be binding upon Employee, his heirs and his personal
representative or representatives, and upon Company and its respective
successors and assigns. Neither this Agreement nor any rights or obligations
hereunder may be assigned by Employee, other than by will or by the laws of
descent and distribution.

13. GOVERNING LAW

This Agreement shall be governed by the laws of the State of Texas and Employee
expressly consents to the personal jurisdiction of the Texas state and federal
courts for any lawsuit relating to this Agreement.

14. DEFINITION OF COMPANY

“Company” shall include Clear Channel Communications, Inc., and its past,
present and future divisions, operating companies, subsidiaries, affiliates and
successors in interest.

15. LITIGATION AND REGULATORY COOPERATION

During and after employment, Employee shall reasonably cooperate in the defense
or prosecution of claims, investigations, or other actions which relate to
events or occurrences during employment. Employee’s cooperation shall include
being available to prepare for discovery or trial and to act as a witness.
Company will pay an hourly rate (based on Base Salary as of the last day of
employment) for cooperation that occurs after employment, and reimburse for
reasonable expenses, including travel expenses, reasonable attorneys’ fees and
costs.

16. INDEMNIFICATION

Company shall defend and indemnify Employee for acts committed in the course and
scope of employment to the full extent permitted by law.



--------------------------------------------------------------------------------

17. DISPUTE RESOLUTION

 

(a) Injunctive Relief: Employee agrees that irreparable damages to Company may
result from Employee’s breach of this Agreement, including loss of revenue, loss
of goodwill associated with Employee as a result of employment, and/or loss of
the benefit to Company of any training, confidential, and/or trade secret
information provided to Employee, and any other tangible and intangible
investments made to and on behalf of Employee. A breach or threat of breach of
this Agreement shall give the non-breaching party the right to seek a temporary
restraining order and a preliminary or permanent injunction enjoining the
breaching party from violating this Agreement in order to prevent immediate and
irreparable harm. The breaching party shall pay to the non-breaching party
reasonable attorneys’ fees and costs associated with enforcement of this
Agreement, including any appeals. Pursuit of equitable relief under this
Agreement shall have no effect regarding the continued enforceability of the
Arbitration Section below. Remedies for breach under this Section are cumulative
and not exclusive; the parties may elect to pursue any remedies available under
this Agreement.

 

(b) Arbitration: The parties agree that any dispute or claim, including
discrimination or retaliation claims, relating to this Agreement or arising out
of Employee’s employment or termination of employment, shall, upon timely
written request of either party, be submitted to binding arbitration, except
claims regarding: (i) workers’ compensation benefits; (ii) unemployment
benefits; (iii) Company’s employee welfare benefit plans, if the plan contains a
final and binding appeal procedure for the resolution of disputes under the
plan; (iv) wage and hour disputes within the jurisdiction of any state Labor
Commissioner; and (v) issues that could be brought before the National Labor
Relations Board or covered by the National Labor Relations Act. This Agreement
is not intended to prohibit the Employee from filing a claim or communicating
with any governmental agency including the Equal Employment Opportunity
Commission, the National Labor Relations Board or the Department of Labor. The
arbitration shall be conducted in the market in which Employee resides. The
arbitration shall proceed in accordance with the National Rules for Resolution
of Employment Disputes of the American Arbitration Association (“AAA”) in effect
at the time the claim or dispute arose, unless other rules are agreed upon by
the parties. Unless agreed to in writing, the arbitration shall be conducted by
one arbitrator from AAA or a comparable arbitration service, and who is selected
pursuant to the National Rules for Resolution of Employment Disputes of the AAA,
or other rules as the parties may agree to in writing. Any claims received after
the applicable statute of limitations period shall be deemed null and void. The
arbitrator shall issue a reasoned award with findings of fact and conclusions of
law. Either party may bring an action in any court of competent jurisdiction to
compel arbitration under this Agreement, or to enforce or vacate an arbitration
award. However, in actions seeking to vacate an award, the standard of review to
be applied by said court to the arbitrator’s findings of fact and conclusions of
law will be the same as that applied by an appellate court reviewing a decision
of a trial court sitting without a jury, unless state law requires otherwise.
Company will pay the actual costs of arbitration excluding attorneys’ fees.
Unless otherwise provided by law and awarded by the arbitrator, each party will
pay its own attorneys’ fees and other costs.



--------------------------------------------------------------------------------

18. REPRESENTATIONS AND WARRANTIES OF EMPLOYEE

Employee shall keep all terms of this Agreement confidential, except as may be
disclosed to Employee’s spouse, accountants or attorneys. Employee represents
that he is under no contractual or other restriction inconsistent with the
execution of this Agreement, the performance of his duties hereunder, or the
rights of Company. Employee represents that he is under no disability that would
hinder the performance of his duties.

19. SECTION 409A COMPLIANCE

 

(a) It is the intent of the Company and Employee that the payments and benefits
under this Agreement shall comply with Section 409A and applicable regulations
and guidance thereunder (collectively, “Section 409A”) of the Internal Revenue
Code of 1986, as amended, and accordingly, to the maximum extent permitted, this
Agreement shall be interpreted to be in compliance with Section 409A. In no
event whatsoever shall the Company be liable for any additional tax, interest or
penalty that may be imposed on Employee by Section 409A or for any damages for
failing to comply with Section 409A.

 

(b) Notwithstanding anything herein to the contrary, a termination of the
Employment Period shall not be deemed to have occurred for purposes of any
provision of this Agreement providing for the payment of any amounts or benefits
upon or following a termination of employment unless such termination is also a
“separation from service” within the meaning of Section 409A (which, by
definition, includes a separation from any other entity that would be deemed a
single employer together with the Company for this purpose under Section 409A),
and for purposes of any such provision of this Agreement, references to a
“termination”, “termination of the Employment Period”, “termination of
employment” or similar terms shall mean “separation from service.”

 

(c) To the extent any reimbursements or in-kind benefits under this Agreement
constitute “non-qualified deferred compensation” for purposes of Section 409A,
(i) all such expenses or other reimbursements under this Agreement shall be made
on or prior to the last day of the taxable year following the taxable year in
which such expenses were incurred by Employee, (ii) any right to reimbursement
or in kind benefits is not subject to liquidation or exchange for another
benefit, and (iii) no such reimbursement, expenses eligible for reimbursement or
in-kind benefits provided in any taxable year shall in any way affect the
expenses eligible for reimbursement, or in-kind benefits to be provided, in any
other taxable year.

 

(d) For purposes of Section 409A, Employee’s right to receive any installment
payment pursuant to this Agreement shall be treated as a right to receive a
series of separate and distinct payments. Whenever a payment under this
Agreement specifies a payment period with reference to a number of days (e.g.,
“payment shall be made within thirty (30) days following the date of
termination”), the actual date of payment within the specified period shall be
within the Company’s sole discretion. Notwithstanding any other provision of
this Agreement to the contrary, in no event shall any payment under this
Agreement that constitutes “non-qualified deferred compensation” for purposes of
Section 409A be subject to offset, counterclaim or recoupment by any other
amount unless otherwise permitted by Section 409A.



--------------------------------------------------------------------------------

20. MISCELLANEOUS

This Agreement is not effective unless fully executed by all parties, which may
be done in counterparts. This Agreement contains the entire agreement of the
parties and supersedes any prior written or oral agreements or understandings
between the parties. No modification shall be valid unless in writing and signed
by the parties. The failure of a party to require performance of any provision
of this Agreement shall not affect the right of such party to later enforce any
provision. A waiver of the breach of any term or condition of this Agreement
shall not be deemed a waiver of any subsequent breach of the same or any other
term or condition. If any provision of this Agreement shall, for any reason, be
held unenforceable, such unenforceability shall not affect the remaining
provisions hereof, except as specifically noted in this Agreement, or the
application of such provisions to other persons or circumstances, all of which
shall be enforced to the greatest extent permitted by law. Company and Employee
agree that the restrictions contained in Section 5, 6, and 7, are reasonable in
scope and duration and are necessary to protect Confidential Information. If any
restrictive covenant is held to be unenforceable because of the scope, duration
or geographic area, the parties agree that the court or arbitrator may to reduce
the scope, duration, or geographic area, and in its reduced form, such provision
shall be enforceable. Should Employee violate the provisions of Sections 5, 6,
or 7, then in addition to all other remedies available to Company, the duration
of these covenants shall be extended for the period of time when Employee began
such violation until he permanently ceases such violation. All provisions of
this Agreement having or contemplated as having continued application from and
after the termination of the Employment Period shall survive and continue in
full force in accordance with their terms notwithstanding the termination of the
Employment Period. The language used in this Agreement shall be deemed to be the
language chosen by the parties hereto to express their mutual intent, and no
rule of strict construction shall be applied against any party. The headings in
this Agreement are inserted for convenience of reference only and shall not
control the meaning of any provision hereof.

[Signature Page Follows]



--------------------------------------------------------------------------------

Upon full execution by all parties, this Agreement shall be effective on the
Effective Date in Section 1.

 

EMPLOYEE:

    

/s/ Ronald Cooper

   Date:  

December 10, 2009

Ronald Cooper

    

COMPANY:

    

/s/ Mark P. Mays

   Date:  

December 10, 2009

Mark P. Mays      Chief Executive Officer      Clear Channel Outdoor Holdings,
Inc.     